United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-53278 IC PLACES, INC. (Name of small business issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 42-1662836 (I.R.S. Employer Identification No.) 1211 Orange Ave. Suite 300,Winter Park, FL 32789 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:407-442-0309 Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company
